   Case 1:16-cv-01256-EGS Document 59-1 Filed 11/06/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES UNION
and AMERICAN CIVIL LIBERTIES
UNION FOUNDATION,

              Plaintiffs,

       v.                                             Civil Action No. 1:16-cv-1256


CENTRAL INTELLIGENCE
AGENCY, et al.,

              Defendants.


  CIA’S REPLY TO PLAINTIFFS’ COUNTER-STATEMENT OF DISPUTED
                             FACTS

      Pursuant to Local Civil Rule 7(h) and paragraph 13 of the Court’s Standing Order

(Dkt. No. 46-1), Defendant Central Intelligence Agency (“CIA” or “Agency”)

hereby submits the following reply to the Counter-Statement of Disputed Facts filed by

Plaintiffs American Civil Liberties Union and American Civil Liberties Union

Foundation (collectively, the “ACLU”).

      As set forth below, the parties are in agreement as to all material facts. In Row 3

of its originally-filed Statement of Material Facts Not In Dispute, Dkt. No. 54-6, CIA

stated that “[o]n April 7, 2017, the CIA made an initial production, releasing nine

documents in part and withholding seven documents in full.” However, in their

Counter-Statement of Disputed Facts, Dkt. No. 56-4, the ACLU correctly pointed out

that this initial production in fact consisted of nine documents produced in full and 20

documents produced in part; in addition, the CIA withheld seven documents in full. See

Dkt. No. 56-4, Row 3, and infra.
   Case 1:16-cv-01256-EGS Document 59-1 Filed 11/06/19 Page 2 of 4



      The CIA agrees that the ACLU’s statement of this fact is correct, and has

corrected the record in Row 3 below. With this correction, the parties are in agreement

as to all material facts necessary to the resolution of the parties’ cross-motions for

summary judgment.



Defendant’s Statement of Material Facts
                                               1. Admitted.
   1. On March 3, 2016, Plaintiffs
      American Civil Liberties Union
      and American Civil Liberties
      Union Foundation (collectively,
      “the ACLU” or “Plaintiffs”)
      submitted Freedom of
      Information Act (“FOIA”)
      requests to, among other federal
      agencies, the CIA, seeking seven
      different categories of
      information related to the
      agencies’ respective
      prepublication review processes.

Declaration of Antoinette B. Shiner
(“Shiner Decl.”) ¶ 5 & Ex. A thereto.

   2. On June 21, 2016, Plaintiffs             2. Admitted.
      initiated this suit, naming, inter
      alia, the CIA as a Defendant.

Dkt. No. 1.

   3. On April 7, 2017, the CIA made an        3. Admitted in part and denied in part.
      initial production, releasing nine       On April 7, 2017, the CIA made an initial
      documents in part and withholding        production, releasing nine documents in
      seven documents in full.                 full and 20 documents in part, and
                                               withholding seven documents in full.
Shiner Decl. ¶ 12 & Ex. F thereto.
                                               Shiner Decl. ¶ 12 & Ex. F thereto.
CIA clarifies that on April 7, 2017, the CIA
made an initial production, releasing nine
documents in full and 20 documents in
part, and withholding seven documents in
full.
   Case 1:16-cv-01256-EGS Document 59-1 Filed 11/06/19 Page 3 of 4




Exhibit F to Shiner Decl., Dkt. No. 54-2 p.
63

   4. On June 23, 2017, the CIA made a 4. Admitted.
      final production, releasing an
      additional 59 documents in part and
      withholding three more in full.

Shiner Decl. ¶ 13 & Ex. G thereto.

   5. The ACLU has informed defense        5. Admitted.
      counsel that it is challenging only
      one of the CIA’s withholdings—to
      wit, a redaction that appears on the
      first page of one of the documents
      produced to the ACLU in the CIA’s
      initial production.

Defendant’s Exhibit (“DEX”) 1, 2 (email
exchange between counsel confirming this
limitation, and attaching the relevant
document).

   6. CIA has confirmed that the               6. Admitted.
      redaction in question is to “the
      names of several CIA employees.”

Shiner Decl. ¶ 14.



                                              Respectfully submitted,


                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Branch Director

                                                               /s/
                                              Antonia Konkoly
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
   Case 1:16-cv-01256-EGS Document 59-1 Filed 11/06/19 Page 4 of 4



                                  1100 L St. NW, Room 11110
                                  Washington, DC 20005
                                  (202) 514-2395 (direct)
                                  (202) 616-8470
                                  antonia.konkoly@usdoj.gov

                                  Counsel for the Defendants



DATED: November 6, 2019
